While I am in full accord with the conclusion reached in this case permitting recovery for costs incurred by the plaintiff, I entertain considerable doubt that Act No. 135 of 1936 relied upon by the Louisiana Highway Commission has any application to costs incurred by the adverse party in a lawsuit. The language used in Section 1 of that statute provides in substance:
"That * * * neither the State, * * * or other political subdivision, public board or commission, shall be required to paycourt costs in any judicial proceeding hereafter instituted or prosecuted by or against the State * * * subdivision, board or commission; * * *." (Italics mine.)
To my mind, this Act merely has the effect of relieving the State or any of its political subdivisions of the requirement to pay the court costs normally due by them in a judicial proceeding, but it should not *Page 1006 
be interpreted to mean that public boards or other subdivisions which are permitted to sue and be sued shall not be held liable for the costs incurred by the successful adverse party. Costs in a judicial proceeding are an incident to the judgment of the court and form a part of such judgment. There is nothing contained in the provisions of the Act in question which suggests that it was the intention of the Legislature to exonerate public bodies such as the Highway Commission from being cast for the adverse party's costs. On the contrary, the Act, as I view it, merely relieves such public bodies of the requirement of paying costs which may be due by them.
For these reasons, I respectfully concur in the decree.